Mr. Justice Graves delivered the opinion of the court. 2. Municipal corporations, § 863*—when service of process in suit for violation of ordinance waived. In a suit to recover a penalty for violation of an ordinance, the defendant by entering his appearance in the case and participating in the trial of the merits of the charge waives the issuance and service of summons or other process upon him. 3. Municipal Court of Chicago, § 13*—statement of claim in suit to recover penalty for violation of ordinance. In a suit in the Municipal Court to recover a penalty for violation of a city ordinance, the complaint, if one has been made, may stand as a statement of plaintiff’s claim, and if it is not sufficiently definite the defendant may move for a rule on plaintiff to file a more specific statement, as in other cases of the fourth and fifth class under the Municipal Court Act. 4. Municipal corporations, § 863*—sufficiency of complaint charging violation of ordinance. A complaint charging defendant with violating a city ordinance held to sufficiently describe the offense and the ordinance violated, where the ordinance was described by the number of the section of the Municipal Code, and the acts he was charged with doing were also specifically set forth.